DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    	The information disclosure statement (IDS) submitted on 10/16/2020 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
3.    Applicant has not provided an explanation of relevance of cited document(s) discussed below.
a.    Reference CN 1482575 (Lian Sihui Wang) is a general background reference(s) covering paper size detecting mechanism, wherein the sensing component module is connected on the paper.
b.    Reference US 6,315,473 (Slippy) is a general background reference(s) covering a print media size sensor 34 is electrically and mechanically coupled to the media input tray 12. The sensor 34 automatically detects the size of the sheets 14 of print media stacked in the input tray 12 and transmits the print media size information to the CPU 32. The CPU 32, then, uses the print media size information to control the feeding of sheets 14 of print media to the print mechanism and the operation of the step motor 22 and output motor 26 thus providing the conveyance of the print media through the print system 10 and allowing a continuously printing operation to be related.
c.    Reference US 2017/0232765 (MORIYAMA et al.) is a general background reference(s) covering both side edges of the medium having the minimum width to the maximum width can be detected by the two sensors through different window portions. 
d.    Reference CN 103522767 (Shu-JIE Lu) is a general background reference(s) covering a paper size detecting mechanism for printer, wherein the paper size detecting mechanism comprises a paper box and a width adjuster and a length adjuster, the paper box comprises a bottom plate; the width regulator and the length adjuster is set on the front face of the substrate, the width adjuster can transversely move relative to the bottom plate, the length adjuster can do vertical movement relative to the bottom plate, the width adjuster, the length adjuster combine to form a paper placing area and the soleplate. the paper size detecting mechanism further comprises a first magnetic element set on the said width adjuster, a second magnetic element on the length adjuster and plurality of magnetic sensing element on the back surface; each magnetic sensing element for generating a position signal to the first magnetic element or the second magnetic element in the sensing, the paper size detecting mechanism further comprises a logic unit, used for according to the plurality of magnetic induction element generates position signal combination determining the paper size of the paper area.
e.    Reference US 7,548,328 (HULT et al.) is a general background reference(s) covering in a media size sensing routine or circuit, converting the position of the at least one side guide to a value corresponding to the width dimension of the print media.
f.    Reference CN 101190758 (YING ZHANG) is a general background reference(s) covering a paper feeder for sensing the size of paper is comprised of feed dish, paper guide, strap, roller train, sensor and control unit. The feed dish has relative plane for loading paper and underside, the plane for loading paper is used for loading paper.
g.    Reference US 7,367,642 (Ouchi et al.) is a general background reference(s) covering a sensor being capable of detecting presence of the recording medium. The edge-detecting portion controls the sensor to detect at least one of a leading edge and a trailing edge of a recording medium.
h.    Reference US 7,114,790 (Seki et al.) is a general background reference(s) covering a printing apparatus and a print position aligning method are provided which can execute a dot position adjust value calculation mode normally and smoothly without requiring the user to make decisions or adjustments.
i.    Reference US 5,940,106 (Walker) is a general background reference(s) covering a media size sensing system for determining the size of media supplied to an inkjet printing mechanism.
j.    Reference US 7,645,012 (Ikeda) is a general background reference(s) covering a guide unit for controlling positions of the recording sheets P of various sizes (width) in the sheet width direction.
k.    Reference JP 2013049197 (Takayuki Nishinohara) is a general background reference(s) covering control part 90 calculates flexural rigidity and curvature of the recording sheet being conveyed from the detected height under the respective conditions, specifies classification codes, refers to suction control data corresponding to the specified classification codes, and sets the suction pressure corresponding to the apical end of the recording sheet.

Reasons for Allowance
4.	Claims 1-15 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to a CAPACITANCE SENSOR.

6.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
a.	Claim 1: “. . . a sensor to determine a capacitance between a first metal piece coupled to a paper tray of a printing device and a second metal piece coupled to a paper width adjuster of the printing device; and a controller coupled to the sensor and comprising a processor in communication with a memory resource including instructions executable to determine a size of paper in the paper tray based on the determined capacitance.”
b.	Claim 7: “. . . a controller coupled to the sensor and comprising a processor in communication with a memory resource including instructions executable to: determine a size of paper in the paper tray based on the determined capacitance; and based on the size determination: allow a job in response to a determination that the 
c.	Claim 10: “. . . a sensor to detect a capacitance between the first metal piece and the second metal piece; and a controller coupled to the sensor and comprising a processor in communication with a memory resource including instructions executable to determine a size of paper in the paper tray based on the detected capacitance.”
d.	Regarding claims 2-6, 8-9, 11-15, the instant claims are dependent on allowable claim and are thus allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Picciotto (US 6,388,452) discloses a device for capacitively sensing media thickness that includes first and second supports having first and second electrodes disposed on a portion thereof respectively. The first and second supports are movable 
	Eiyama (US 2020/0130386) discloses print apparatus, wherein the displacement sensor is any one of an optical sensor, a capacitance sensor, and an ultrasonic sensor provided in a housing of the print apparatus.
	Fomin et al. (US 2015/0168328) discloses a capacitive sensing system based on projected self-capacitance, adaptable for use in printing systems/products to sense the condition/characteristics of paper in the paper tray, such as paper size and paper stack height/page count, and to determine paper type (paper dielectric).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675